Citation Nr: 1730732	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  12-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, to include as secondary to the secondary service-connected disabilities of prostatitis and bilateral orchiopexy. 

2.  Entitlement to service connection for a cervical spine disorder. 

3.  Entitlement to an evaluation in excess of 20 percent for adhesive capsulitis of the left shoulder (dominant).

4.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the left knee.    

5.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent for plantar fasciitis of the right foot. 

7.  Entitlement to a compensable evaluation for prostatitis. 

 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Krunic, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1971 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2017, a travel board hearing was held before the undersigned Veterans Law Judge.  A transcript of the Board hearing is of record.  The undersigned Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence; however, the Veteran and his representative did not submit any additional evidence thereafter.
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The case is REMANDED to the Agency of Original Jurisdiction (AOJ).



REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was last afforded a VA genitourinary examination in January 2010 in connection with his claim for service connection for erectile dysfunction.   The VA examiner opined that the Veteran's erectile dysfunction was less likely than not related to his service-connected prostatitis or bilateral orchiopexy.  The examiner stated that the Veteran's erectile dysfunction was multi-factorial.  The Board finds that the VA examination is inadequate because the VA examiner did not consider a September 2002 medical opinion which stated, albeit without any supporting rationale, that the Veteran's erectile dysfunction was at least as likely as not related to his service-connected prostate condition and removal of testis.  See Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) (holding that a medical opinion "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation").  

Moreover, the examiner did not address pertinent service treatment records documenting the Veteran's report of sexual inadequacy, decreased sensation during intercourse, and pain in the testicles and penis.  In addition, during service, the Veteran underwent an infertility workup and stated that it took his wife 18 months to get pregnant.  Accordingly, the Board finds that an additional VA examination and medical opinion are warranted to ascertain the etiology of the Veteran's erectile dysfunction.    See Barr v. Nicholson, 21 Vet. App. 303, 311   (2007).

During his Board hearing, the Veteran testified that he was hospitalized for a neck injury that he sustained during a football game in 1975 while stationed at Royal Air Force Base Bentwaters, England.  Although his service treatment records have been obtained and appear to be complete, there are no records related to any hospitalization during his service.  Because in-patient records are often held separate from service treatment records, a separate attempt should be made to obtain them.  See VBA's Adjudication Procedure Manual, M21-1, III.iii.2.A.1.e.

Regarding the claims for entitlement to increased evaluations for bilateral knee disabilities, left shoulder disability, right foot plantar fasciitis, and prostatitis, remand is required to obtain a VA examination.  In this regard, the Board notes that the Veteran was last afforded VA examinations in connection with these claims in January 2010 and June 2010, which is over 7 years ago.  Moreover, during his Board hearing, the Veteran testified that his symptoms with regard to these disabilities have increased in severity since he was last examined.  In particular, the Veteran testified that he had stiffness, locking, and buckling of his knees; chronic right foot pain; chronic left shoulder pain and limited motion; and loss of bladder control, leakage, and frequent urination related to his prostatitis.   VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400  (1997); Caffrey v. Brown, 6 Vet. App. 377  (1994).  Therefore, the Board finds that updated VA examinations are warranted to ascertain the current severity and manifestations of the Veteran's service-connected disabilities that are on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain any separately stored in-patient hospitalization records for treatment of a cervical spine disorder the Veteran may have received in 1975 during service at Royal Air Force Base Bentwaters, England. 

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his neck, right foot, bilateral knees, left shoulder, prostatitis, and erectile dysfunction.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  If another VA examination and/or medical opinion regarding the Veteran's claimed disability of a cervical spine disorder is needed, one should be obtained.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of his erectile dysfunction.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The Veteran contends that his erectile dysfunction is related to his service-connected disabilities of prostatitis or bilateral orchiopexy.

The examiner should consider the Veteran's pertinent medical history and lay statements regarding the onset of the disorder and his reported symptoms.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction manifested in or is otherwise related to his active service, to include any symptomatology therein.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction was caused by or permanently aggravated by his service-connected prostatitis or bilateral orchiopexy.  

In rendering his or her opinion, the examiner should consider the Veteran's service treatment records, including the August 1972 record wherein the Veteran's infertility workup was discussed; the May 1973 record showing the Veteran complained of decreased sensation during intercourse; the March 1974 record showing the Veteran reported issues with his sperm and stated that it took his wife 18 months to become pregnant; the March 1975 record showing complaints of pain in the testicles and penis; the February 1976 record showing the Veteran reported a history of possible sexual inadequacy and the examiner's assessment that the symptomatology could reflect actual inadequacy due to low levels of testosterone; the September 2002 medical opinion, stating that the Veteran's erectile dysfunction was at least as likely as not related to his service-connected prostate condition and removal of testis.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected adhesive capsulitis of the left shoulder (dominant).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability, including the range of motion in degrees for the Veteran's left shoulder and the opposing joint.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 
The examiner should also state whether there is malunion, nonunion, or dislocation of the clavicle or scapula with or without loose movement.  He or she should further state whether there is any ankylosis of scapulohumeral articulation or other impairment of the humerus.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should address whether there is any additional functional impairment during flare-ups.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.  

6.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected degenerative joint disease of the right and left knees.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right and left knee disabilities under the rating criteria.  The examiner should comment on whether the Veteran has prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  He or she should also indicate whether the Veteran has intermediate degrees of residual weakness, pain, or limitation of motion and whether there is any ankylosis, loss of extension, or malunion or nonunion of the tibia and fibula.

The examiner should also provide the range of motion in degrees and indicate whether there is any ankylosis.  In so doing, the examiner should test the Veteran's range of motion in both knees in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional limitation of motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.    

7,  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right foot plantar fasciitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, such as observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's right foot plantar fasciitis under the rating criteria. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.  

8. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his prostatitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating prostatitis under the rating criteria. Specifically, the examiner should address the Veteran's voiding dysfunction, including whether the Veteran must wear absorbent materials and how often they must be changed. 

The examiner should also address the Veteran's urinary frequency, including daytime voiding intervals and frequency of nocturia.

In addition, the examiner should discuss whether the Veteran suffers from any associated disorders.  To the extent possible, the examiner should differentiate between any disorders associated with the service-connected prostatitis, and those attributable to any nonservice-connected genitourinary disorder.  If the symptoms cannot be differentiated, this finding should be stated.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.  

9.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals
		


Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100 (b) (2016).




